Citation Nr: 0927482	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, Type II.  

2.  Entitlement to a rating in excess of 10 percent for 
neuropathy of the left lower extremity, secondary to diabetes 
mellitus, Type II.

3.  Entitlement to a rating in excess of 10 percent for 
neuropathy of the right lower extremity, secondary to 
diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. S. Samadani, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to 
August 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and February 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Philadelphia, Pennsylvania and 
Boston Massachusetts, respectively.  

In a September 2005 written statement, the Veteran stated 
that he has foot pain and is required to take Naproxen daily.  
It may be that, by this statement, he seeks to raise a claim 
for service connection for foot pain and the issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
demonstrates that the Veteran's service-connected diabetes 
mellitus requires insulin, restricted diet, and an oral 
hypoglycemic agent, without a need to restrict activities, 
and with complications such as peripheral neuropathy of the 
lower extremities, that are assigned separate compensable 
disability ratings.

2.  The objective and probative medical evidence of record 
demonstrates that throughout the appeal period, the Veteran's 
peripheral neuropathy of the right lower extremity is 
manifested by no more than a mild disability.

3.  The objective and probative medical evidence of record 
demonstrates that throughout the appeal period, the Veteran's 
peripheral neuropathy of the left lower extremity is 
manifested by no more than a mild disability.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2008).

2.  The schedular criteria for a rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity, as secondary to diabetes mellitus, are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 4.124a, Diagnostic Code 8521 (2008).

3.  The schedular criteria for a rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity, as secondary to diabetes mellitus, are not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 
C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) as amended 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The Veteran was sent a VCAA notice letter in August 2005.  
The letter provided him with notice of the evidence necessary 
to substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

In August 2008 correspondence, the RO provided the Veteran 
with notice consistent with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) regarding specific 
notice requirements for increased rating claims.  

As a final matter, as the Veteran is incarcerated, the duty 
to assist incarcerated veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  38 U.S.C.A. § 
5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

In developing his claims, VA obtained the Veteran's service 
treatment records (STRs), and records from the correctional 
facility where the Veteran is incarcerated.  A VA examination 
was not provided to the Veteran; however, several VA 
examinations were scheduled at VA medical centers, but he 
failed to appear.  Later, the RO learned that the 
correctional institution where the Veteran is incarcerated 
would not transport inmates for these types of examinations.  
After becoming aware of this, the RO sent a letter to the 
physician who treats the inmates at the correctional facility 
and asked her to conduct an examination of the Veteran using 
an attached VA examination worksheet.  The physician sent the 
Veteran's treatment records but did not conduct the requested 
examination.  Although the Veteran has not been provided an 
examination, the Board finds that the treatment records 
currently of record provide the needed information to 
evaluate the Veteran's disabilities.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, and private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims files shows, 
or fails to show, with respect the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A. Legal Criteria for Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

B. Legal Analysis

1.  Diabetes Mellitus

The record reflects that, in a June 2003 rating decision, 
service connection was granted for diabetes mellitus that was 
assigned a 20 percent rating under Diagnostic Code 7913.  In 
February 2005, the RO received the Veteran's current claim 
for an increased rating for diabetes mellitus wherein he 
stated that his condition had worsened.

The Veteran's diabetes is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Under this rating code, a rating of 20 
percent may be assigned for diabetes mellitus when insulin 
and a restricted diet or when an oral hypoglycemic agent and 
a restricted diet are required.  Id.  A rating of 40 percent 
may be assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  Id.

A rating of 60 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.

A rating of 100 percent may be assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.

Per the rating criteria of Diagnostic Code 7913, compensable 
complications of diabetes are rated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation, while noncompensable complications are considered 
part of the 
diabetic process.  See 38 C.F.R. § 4.120, Diagnostic Code 
7913, Note (1).  

Thus, in order for a higher 40 percent rating to be 
warranted, the evidence would have to establish that the 
Veteran's service-connected diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.  
Although the record reflects that the Veteran is required to 
take daily insulin and oral hypoglycemic medicaton, and is on 
a restricted diet, his daily activities are not limited as a 
result of his diabetes mellitus.  In summary, a 40 percent 
rating is not deemed warranted under Diagnostic Code 7913, as 
the higher rating is not more nearly approximated.  See 
Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007) (holding 
that in order for a claimant to be entitled to a 40 percent 
disability rating under Diagnostic Code 7913, the evidence 
must show that it is medically necessary for a claimant to 
avoid strenuous occupational and recreational activities).

Likewise, a higher 60 percent evaluation is not warranted.  
There is no objective medical evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations and he does not require visits twice a month 
to a diabetic care provider.

The record reflects that the Veteran's diabetic 
complications, e.g., diagnoses of peripheral neuropathy of 
the lower extremities, are such that the RO assigned separate 
compensable evaluations for each disability, as noted herein.

As well, there is no clinical evidence of diabetic 
retinopathy or a skin disorder to warrant a separate rating.

The Veteran submitted treatment records showing that he takes 
an oral medication, Glucophage, and also receives a daily 
injection of insulin, Humulin, to control his diabetes 
mellitus.  Numerous treatment records also show that the 
Veteran is on a restricted 2500 caloric diet.  

However, the Veteran's activities have not been regulated, 
and he has not been told to avoid strenuous occupational and 
recreational activities.  In fact, the Veteran has been told 
to increase his exercise routine.  

Thus, the competent and probative medical evidence 
preponderates against a finding that a rating in excess of 20 
percent is warranted for the service-connected diabetes 
mellitus.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt. 38 
U.S.C.A. § 5107(b).

B.  Peripheral Neuropathy of the Left and Right Lower 
Extremities

Service connection for peripheral neuropathy of the lower 
extremities was granted by the RO in a February 2004 rating 
decision that assigned 10 percent disability ratings under 
Diagnostic Code 8521.

Under Diagnostic Code 8521, mild incomplete paralysis of the 
popliteal nerve  
warrants a 10 percent rating; moderate incomplete paralysis 
warrants a 20 percent rating; and severe incomplete paralysis 
of the nerve warrants a 30 percent disability rating.  With 
complete paralysis of the popliteal nerve, which warrants an 
40 percent rating, the foot drops and there is a slight droop 
of the first phalanges of all toes.  There is no dorsiflex of 
the foot or extension of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; and anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2008).

The Board notes that, in the Veteran's February 2005 claim 
for an increased rating for diabetes mellitus, he did not 
specifically state that his bilateral neuropathy had 
worsened.  However, the RO included the service-connected 
bilateral lower extremity peripheral neuropathy in his 
current increased rating claim since the Veteran's neuropathy 
is secondary to his diabetes. 

The RO based its February 2004 service connection grant on a 
July 2003 correctional facility treatment record that record 
showed a diagnosis for diabetes neuropathy and that the 
Veteran was placed on neurontin for his symptoms.  At that 
time, the Veteran complained of stabbing pain in the feet.  
There was mild edema of the foot and palpable pedal pulses.  
He was also diagnosed with an ingrown toenail.

However, there is no current medical evidence that the 
Veteran's bilateral neuropathy has increased in severity such 
as to warrant ratings in excess of 10 percent.  There is no 
competent medical evidence of severe incomplete paralysis of 
the nerve of either lower extremity.  

In February 2004, a treatment record shows a change of 
medication for diabetic peripheral neuropathy because the 
medication he took was no longer available.  

In April 2004, the Veteran complained of pain traveling down 
his left leg.  It was noted that he nearly fell at the top of 
a flight of stairs.  He was treated with an anti-inflammatory 
medication.  There is no indication that Veteran complaints 
were due to peripheral neuropathy.  

In his September 2005 written statement, the Veteran stated 
that he took Naproxen daily for foot pain.  

There are no other clinical findings or complaints referable 
to peripheral neuropathy in the Veteran's recent medical 
records.  In this case, there is no objective medical 
evidence showing more than mild peripheral neuropathy.  

The preponderance of the probative medical evidence of record 
is against the claim for increased ratings for peripheral 
neuropathy of each lower extremity and the claim is denied.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

Finally, at no point does the record present evidence 
sufficient to invoke the procedures for the assignment of any 
higher evaluation on an extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board notes 
that the diabetes and bilateral peripheral neuropathy 
disabilities are not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
currently assigned 20 and 10 percent ratings, respectively) 
when all the evidence of record is considered for the period 
in question.  There also is no objective evidence that the 
disabilities warrant frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).







ORDER

A rating in excess of 20 percent for diabetes mellitus, Type 
II is denied.

A rating in excess of 10 percent for peripheral neuropathy of 
the right lower extremity is denied. 

A rating in excess of 10 percent for peripheral neuropathy of 
the left lower extremity is denied.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


